Case 3:19-cv-18568-BRM-TJB Document1 Filed 10/01/19 Page 1 of 7 PagelD: 1

O’BRIEN, BELLAND & BUSHINSKY, LLC
509 S, Lenola Road
Building 6 ,
Moorestown, New Jersey 08057
(856) 795-2181
By: Steven J. Bushinsky, Esquire
W. Daniel Feehan, Esquire

Attorneys for Plaintiffs
UNITED STATE DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

 

 

TRUSTEES of the REFRIGERATION,

AIR CONDITIONING & SERVICE

DIVISION (UA-NJ) PENSION FUND, _: Civil Action No.:
WELFARE FUND, ANNUITY FUND —

and EDUCATION FUND for and on

behalf of themselves and said funds and

the NEW JERSEY COMMITTEE

REPRESENTING THE UNITED

ASSOCIATION OF PLUMBERS and

PIPEFITTERS of the UNITED STATES | COMPLAINT
and CANADA, an unincorporated labor

organization
Plaintiffs,

¥.

M.A.P, REFRIGERATION, INC,
Defendant. :

 

Plaintiffs, by and through undersigned counsel, state as follows:
JURISDICTION AND VENUE
1. This action is brought pursuant to Section 502 and 515 of the Employee
Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §1132 and §1145

respectively, and Section 301 of the Labor Management Relations Act (“LMRA”),
Case 3:19-cv-18568-BRM-TJB Document1 Filed 10/01/19 Page 2 of 7 PagelD: 2

29 U.S.C. §185, and the common law of ERISA.

2. The jurisdiction of this Court is invoked pursuant to Section 502 and
515 of ERISA, 29 U.S.C. §1132 and §1145 respectively, and Section 301 of the
LMRA, 29 U.S.C, §185, and the common law of ERISA.

3. This Court is one of proper venue pursuant to Section 502(e)(2) of
ERISA, 29 U.S.C, §1132(e)(2) because the Plan is administered, and the breach
took place, in the District of New Jersey.

4. A copy of this Complaint is being served on the Secretary of Labor and
the Secretary of Treasury of the United States by certified mail in accordance with 29
U.S.C. §1132(h).

PARTIES

5. Plaintiffs, Refrigeration, Air Conditioning & Service Division (UA-
NJ) Pension Fund, Welfare Fund, Annuity Fund and Education Fund (“Funds”),
are trust funds established and maintained pursuant to Section 302(c){5) of the
LMRA, 29 U.S.C, §186(c)(5) and are employee benefit plans established and
maintained pursuant to Section 3(1)(2) and (3) of ERISA, 29 U.S.C. §1002(1), (2)
and (3), for the purpose of providing health benefits and other benefits to eligible
participants. The Funds are also multiemployer plans within the meaning of

Sections 3(37) and 515 of ERISA, 29 U.S.C. §1002(37) and §1145.
Case 3:19-cv-18568-BRM-TJB Document1 Filed 10/01/19 Page 3 of 7 PagelD: 3

6. The Funds have standing to commence this action, and are further
authorized to sue in their own names, pursuant to Section 502(d)(1) of ERISA, 29
U.S.C, §1132(d)1).

7. The Trustees are “fiduciaries” of the Funds within the meaning of
Section 3(21) of ERISA, 29 U.S.C. §1002(21)(A) with respect to the collection of
contributions due to the Funds.

8. The Funds maintain their principal place of business at 830 Bear Tavern
Road, 2nd Floor, West Trenton, NJ 08628.

9. The Funds bring this action on behalf of their Trustees, committee
members, participants and beneficiaries pursuant to Section 502 of ERISA, 29
U.S.C. §1132, and Section 301 of LMRA, 29 U.S.C. §185.

10. Plaintiff} New Jersey Committee Representing the United Association
of Plumbers and Pipefitters of the United States and Canada (“Union”), is an
unincorporated labor organization representing employees for the purpose of
collective bargaining within the meaning of Section 301 of the Taft Hartley Act, 29
U.S.C. §185.

11. Defendant, M.A.P. Refrigeration, Inc. (“MAP”), is referred to as
“Defendant” or “employer” or “party in interest” as defined in Sections 3(5) and

3(14) of ERISA, 29 U.S.C, §1002(5) and (14) respectively, and was and is an
Case 3:19-cv-18568-BRM-TJB Document1 Filed 10/01/19 Page 4 of 7 PagelD: 4

employer in an industry affecting commerce within the meaning of Section 301 of
LMRA, 29 U.S.C. §185.

12. Upon information and belief, Defendant MAP’s principal place of
business is located at 873 Cornwells Avenue, Bensalem, Pennsylvania 19020.

13. Upon information and belief, Defendant MAP conducts or has
conducted business in the State of New Jersey.

COUNT ONE

14. | The Funds incorporate the allegations in Paragraphs 1 through 13 of this
Complaint as if set forth herein in their entirety.

15. Atall times relevant hereto, Defendant MAP was:a party to or agreed to
abide by the terms and conditions of a CBA with one or more local labor unions or
district councils affiliated with the Funds and the New Jersey Committee
Representing the United Association of Plumbers and Pipefitters of the United
States and Canada.

16.  Atall times relevant hereto, Defendant MAP agreed to abide by the
terms of the Agreements and Declarations of Trust (“Trust Agreements”) which
govern the Funds, as well as the Policy for Collection of Fringe Benefit Contributions
(“Policy”). The Trust Agreements and the Policy set forth the rules and regulations

with respect to participation in, and administration of, the Funds.
Case 3:19-cv-18568-BRM-TJB Document1 Filed 10/01/19 Page 5 of 7 PagelD: 5

17. By virtue of the CBA, Trust Agreements, the Policy, and. in accordance
with federal law and administrative regulations, Defendant MAP agreed:

a. To remit fringe benefit contributions to the Funds on behalf of
eligible employees of Defendant MAP;

b. To remit fringe benefit contributions to the Funds in a timely
manner;

c. To submit monthly remittance reports to the Funds detailing all
employees who worked in a given period of time and the amount of contributions
to be remitted on behalf of said employee;

d. To produce, upon request by the Funds, all books and records
deemed necessary to conduct an audit of Defendant MAP’s records concerning its
obligations to the Funds and to pay the cost of the audit if found to be delinquent or
in violation of the Trust Agreements; and

e. To pay liquidated damages, interest, interest penalty, audit costs, and
all costs of litigation, including attorneys’ fees, expended by the Funds to collect any
amounts due as a consequence of Defendant MAP’s failure to comply with its
contractual and statutory obligations.

18. Despite Defendant MAP’s clear and unequivocal obligations under the
terms of the parties’ CBA, Trust Agreements, and the Policy, Defendant MAP has

failed to remit the total amount of employee fringe benefit contributions that are due
5
Case 3:19-cv-18568-BRM-TJB Document1 Filed 10/01/19 Page 6 of 7 PagelD: 6

to the Funds on behalf of eligible employees for the period of time, including, but not
limited to, July 1, 2019 through August 31, 2019,

19, Payment of the delinquent contributions and penalties assessed against
Defendant MAP has been demanded by the Funds on numerous occasions, but
Defendant MAP has refused to submit the required payments.

20. Such delinquencies, if not paid in full immediately, constitute prohibited
transactions under 29 U.S.C, §1106(a)(1)(B).

21. Defendant MAP’s failure to remit timely fringe benefit contributions
has resulted in a violation of 29 U.S.C. §1145.

22, This action is brought by the fiduciaries of the Funds pursuant to
Section 502(g)(2), 29 U.S.C. §1132(g)(2), and Section 515 of ERISA, 29 U.S.C.
§1145, pursuant to which this Court is directed to award all unpaid contributions,
interest, interest penalty, liquidated damages up to or exceeding twenty percent
(20%), reasonable attorneys’ fees, court costs, and any other fees or relief which the
Court deems appropriate.

WHEREFORE, Plaintiff Funds respectfully request the following relief:

a. Order Defendant MAP to pay all contributions due and owing
to the Funds;
b. | Order Defendant MAP to pay interest on the delinquent

contributions as provided by 29 U.S.C. §1132(g);
6
Case 3:19-cv-18568-BRM-TJB Document1 Filed 10/01/19 Page 7 of 7 PagelD: 7

C. Order Defendant MAP to pay liquidated damages in the amount
of twenty percent (20%) as provided by 29 U.S.C, §1132(g);

d. Order Defendant MAP to pay an interest penalty on the
delinquent contributions as provided under the terms of the CBA;

€. Order Defendant MAP to specifically perform all obligations to
the Funds under the CBA;

f. Order Defendant MAP to pay the Funds’ reasonable attorneys’
fees incurred in the prosecution of this action as provided by 29 U.S.C, §1132(g);
and

g. Order any such other and further relief as this Court may deem

equitable, just and appropriate.

Respectfully submitted,
O'BRIEN, BELLAND & BUSHINSKY, LLC

Attorneys for Plaintiffs

Whe

W. Daniel Feehan, Esquire

O’Brien, Belland & Bushinsky, LLC
509 S. Lenola Road

Building 6

Moorestown, NJ 08057 .
856-795-2181/Fax: 856-581-4214
dfeehan@obbblaw.com

Dated: October | , 2019
7

 
